341 S.W.3d 213 (2011)
Kevin W. HARMON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71627.
Missouri Court of Appeals, Western District.
May 17, 2011.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Daniel McPherson, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Kevin Harmon was convicted of murder in the first degree, kidnapping in the first degree, and armed criminal action. Harmon moved for post-conviction relief under Rule 29.15, alleging that his counsel was ineffective because she failed to adequately investigate, and present evidence indicating, that tire tracks associated with an unidentified vehicle were present at the scene where the victim's body was discovered. The circuit court denied relief following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).